EXAMINER’S AMENDMENT/COMMENT

This Office Action is in response to the Amendment filed 9/27/21.  As requested, the specification and claims 1, 7, 11, 14, 17, 19 and 20 have been amended, and claim 18 has been cancelled.  Claims 1-17 and 19-20 are pending in the instant application.
In response to the amendment, the objection to the drawings, specification and claims 7 and 10 have been withdrawn.   Further, the 112(b) rejection of claims 9 and 10, the 102(a)(1) rejection of claims 1, 2, 4, 7, 15, 16 and 19 as being anticipated by U.S. Patent Application Publication No. 2015/0290028 (“Isserow
et al.”) as evidenced by U.S. Patent No. 2015/0182741 (“Baik et al.), the 103 rejections of claims 3 and 20 as being unpatentable over U.S. Patent Application Publication No. 2015/0290028 (“Isserow et al.”) as evidenced by U.S. Patent No. 2015/0182741 (“Baik et al.) in view of Nagle et al., the 103 rejection of claim 5 as being unpatentable over Isserow et al. (as evidenced by Baik et al.) in view of Kharazmi, the rejection of claims 5, 6 and 8 as being unpatentable over Isserow et al. (as evidenced by Baik et al.) in view of Haick et al., the rejection of clam 9, over Isserow et al. (as evidenced by Baik et al.) in view of Aganyan et al., and the rejection of claim 10 as being unpatentable over Isserow et al. (as evidenced by Baik et al.) in view of Aganyan et al. and Skiba et al. have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 and 19-20 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No 2015/0182741 to Baik et al. discloses a medical patch comprising an electric potential generating structure attachable to a wound to regenerate injured skin tissues.  The medical patch includes a unit having a piezoelectric potential generating structure disposed between first and second dielectric layers.
Baik et al. and the prior art of record fails to teach or fairly suggest to one of ordinary skill in the art a bandage for wounds comprising, “an electrical generator supported by the substrate to convert mechanical energy harvested from movements of the skin into an electrical potential; and a first and second electrode supported by the substrate in opposition along a plane of the skin and adapted to be positioned over the wound and electrically communicating with the electrical generator for receiving the electrical potential from the electrical generator and applying the electrical potential across the wound wherein the electrical generator comprises a first and second 
The prior art also fails to teach a bandage for wounds skin comprising, “an electrical generator supported by the substrate to convert mechanical energy harvested from movements of the skin into an electrical potential; a first and second electrode supported by the substrate in opposition along a plane of the skin and adapted to be positioned over the wound and electrically communicating with the electrical generator for receiving the electrical potential from the electrical generator and applying the electrical potential across the wound; and an insulator placed between the first and second electrodes and the skin to minimize current flow across the first and second electrodes” in combination with the other recited elements of claim 11.
The prior art even further fails to teach a bandage found on skin comprising, “an electrical generator supported by the substrate to convert mechanical energy harvested from movements of the skin into an electrical potential; a first and second electrode supported by the substrate in opposition along a plane of the skin and adapted to be positioned over the wound and electrically communicating with the electrical generator for receiving the electrical potential from the electrical generator and applying the electrical potential across the wound: and wherein the substrate is a hoop adapted to elastically fit around a limb of a patient having a wound” in combination with the other recited elements of claim 14.
The prior art also fails to teach a method treating a skin wound comprising: providing a bandage for wounds on skin having “an electrical generator supported by the substrate to convert mechanical energy harvested from movements of the skin into 
Lastly, the prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, a method of treating a skin wound comprising providing a bandage for wound on skin having “an electrical generator supported by the substrate to convert mechanical energy harvested from movements of the skin into an electrical potential; and a first and second electrode supported by the substrate in opposition along a plane of the skin and adapted to be positioned over the wound and electrically communicating the electrical power generator for receiving the electrical potential from the generator and applying the electrical potential across the wound wherein the electrical generator comprises a first and second dielectric material brought into contact with the movements of the skin to elicit an electric potential; attaching the bandage to the skin wound; and wearing the bandage on the skin wound for at least 24 continuous hours” in combination with the elements of claim 20.
The remaining dependent claims are allowable by virtue of their dependence on the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786